                       Case 19-24331-PDR       Doc 120    Filed 05/06/21     Page 1 of 3




         ORDERED in the Southern District of Florida on May 6, 2021.



                                                           Peter D. Russin, Judge
                                                           United States Bankruptcy Court
_____________________________________________________________________________




                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF FLORIDA
                                   FORT LAUDERDALE DIVISION
         In re:

         RALPH LEVI SANDERS, JR.                                          CASE NO. 19-24331-PDR
                                                                          CHAPTER 13
                           Debtor.
         _______________________________/

                            ORDER GRANTING MOTION TO COMPEL
                         MODIFICATION OF PLAN FILED BY SPECIALIZED
                    LOAN SERVICING, LLC (DE #101) AND CONTINUING HEARING
                   ON DEBTOR’S MOTION FOR ACCESS TO DMM PORTAL (DE# 106)

                  THIS CASE came on for hearing on May 3, 2021 at 1:00PM on the Motion to Compel

         Modification of Plan filed by Specialized Loan Servicing, LLC as servicing agent for The Bank

         of New York Mellon, f/k/a The Bank of New York, successor in interest to JPMorgan Chase Bank,

         N.A. as Trustee for Bear Stearns Asset Backed Securities Trust 2006-SD2, Asset-Backed
              Case 19-24331-PDR          Doc 120      Filed 05/06/21     Page 2 of 3




Certificates, Series 2006-SD2 (“Lender”) (D.E.# 101), and the Motion for Access to DMM Portal

filed by the Debtor (D.E.# 106). For the reasons stated on the record, it is

       ORDERED:
       1.      The Motion to Compel Modification of Plan (D.E.# 101) is granted.

       2.      The Debtor shall have until June 1, 2021 to retain bankruptcy counsel.

       3.      On or before June 1, 2021, the Debtor shall file a proposed Modified Plan and

Motion to Modify Plan to either conform to Movant’s Proof of Claim, without limitation on any

right to object to the claim or proceed with a motion to value; or provide that the subject real

property will be treated outside the plan.

       4.      All other relief sought by the Debtor in the Motion For Access to DMM Portal

(D.E.# 106) and Debtor’s Objection to Motion to Compel Modification of Plan (D.E.# 114) is

continued for further non-evidentiary hearing on June 1, 2021 at 1:00 p.m. by telephone through

Court Solutions, the Court’s telephonic service provider. Appearances through Court Solutions

may be arranged at www.court-solutions.com/SignUp not later than 3:00 p.m. the business day

prior to the hearing. If you are unable to register online, you may register by telephone at (917)

746-7476.

                                                ###
Submitted by:

Gavin N. Stewart, Esquire
P.O. Box 5703
Clearwater, FL 33758
P: (727) 565-2653
F: (727) 213-9022
E: bk@stewartlegalgroup.com

Counsel for Movant is directed to serve a copy of this order to the parties listed below and file a
Certificate of Service with the Court.
             Case 19-24331-PDR   Doc 120   Filed 05/06/21   Page 3 of 3




Copies furnished to:

VIA FIRST CLASS MAIL
Ralph Levi Sanders, Jr.
561 SW 60 Ave.
Plantation, FL 33317

VIA CM/ECF NOTICE
Robin R. Weiner
POB 559007
Fort Lauderdale, FL 33355

Office of the US Trustee
51 S.W. 1st Ave.
Suite 1204
Miami, FL 33130
